Citation Nr: 1129193	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to a compensable rating for the service-connected residuals of the removal of a cyst from the mandible.  

2.  Entitlement to a compensable evaluation for the service-connected teeth numbered 2, 18, 20, 24, 25, 28 and 31.




REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  A transcript of this hearing is of record.

Of preliminary importance, the Board notes that the Veteran is currently service connected for two dental disabilities, to include the residuals of the removal of a cyst from the mandible and for the teeth numbered 2, 18, 20, 24, 25, 28 and 31, for treatment purposes under 38 C.F.R. § 3.381(a) (2010).  Each is rated as noncompensable under the applicable rating criteria.

During his hearing, the Veteran testified to having requested an increased rating based on dental trauma related to his removal of a cyst and his in-service teeth extractions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent dental extraction of teeth numbered 24 and 25 with prosthetic replacement, in connection with surgery to remove a cyst from the mandible, in service.

2.  The service-connected dental disability is not shown to be manifested by moderate displacement of the mandible or impairment in masticatory function due to extraction of teeth numbered 24 and 25 that cannot be replaced by a suitable prosthesis.


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected dental disability to include the residuals of the removal of a cyst from the mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in March 2009 prior to the initial adjudication of his increased rating claim in a June 2009 rating decision.  The Veteran received additional letters in April 2009 and December 2010.  

The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a February 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in May 2009, December 2010, and April 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the April 2011 VA examination complied substantially complied with the Board's prior remand and that the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

Further, the Veteran testimony at the recent hearing focused on the elements necessary to substantiate his increased rating claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) (2010) and now can adjudicate the claim based on the current record.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Increased Rating for Dental

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; see DeLuca, supra.

The Veteran generally contends that his dental disability warrants a compensable rating as he has been treated for numerous dental disorders since 2003 that have required surgical intervention.

Specifically, the Veteran asserts that the two front teeth of his lower jaw were knocked out in service when he was struck with a rifle while in training and that he now has bone spurs coming through, which need to be surgically removed.  He indicated that he was given a removable bridge while still in the military to replace the lost teeth and that, in the 1950's, VA provided him with a permanent bridge and repaired the teeth next to the temporary bridge because it had caused extensive wearing.  He noted that the permanent bridge had lasted until 2004.

Historically, the service treatment records reflect the removal of a cyst on the jawbone, as well as of several teeth in the lower arch.  

By way of procedural background, a February 1947 RO dental decision granted service connection for teeth numbered  2, 18, 20, 24, 25, 28 and 31 and assigned a noncompensable (no percent) evaluation, effective on November 4, 1945.

In a September 1966 RO rating decision, issued in October 1966, the RO granted service connection for the post-operative residuals of a cyst of the mandible and assigned a noncompensable (no percent) evaluation, effective on June 21, 1966.  

The Veteran filed his current claim for increase in February 2009.

The private treatment records from Dr. K. H. reflect that the Veteran complained that his teeth hurt and were "breaking and getting loose" in April 2003.  The Veteran wanted full-mouth exodontia.  The Veteran was fitted for dentures.  He received intermittent alignment of his dentures from May 2004 to January 2009.  

The private dentist indicated that, on his last visit in January 2009, the possible need for dental implant therapy was discussed; however, the Veteran was advised that the feasibility of implant therapy, the approximate cost of implant therapy and the number of implants that might be needed, could not be determined without the aid of "CBTV" scanning.  

A February 2009 private treatment record reflects that the Veteran's dentures were fractured.  The dentist noted that the Veteran was referred to a surgeon for a scan and that, pending favorable results, the plan would include preparing new removable maxillary and mandibular prostheses.

A January 2009 VA treatment record noted that the Veteran reported having had teeth knocked out in service and having bone spurs coming through that needed to be removed.

A March 2009 private treatment record reflected that complete denture therapy was not successful due to severe ridge atrophy.  

In conjunction with the current appeal, the Veteran underwent a VA dental and oral examination in May 2009.  He gave a history of bone loss of the lower anterior mandible.  The examination revealed no limitation of movements of the inter-incisal range of motion and a normal loss of alveolar bone.  The examiner noted that the Veteran was wearing dentures.  

Significantly, the Veteran was diagnosed as having no visible sequelae from the cyst removal and lower anterior edentulous ridge that was within normal limit for someone wearing dentures.

In October 2010, the Veteran testified that, during service, a cyst was removed and left a gap that made it difficult to seat any kind of prosthesis.  (See Hearing Transcript, p. 4).  

The Veteran did not believe that there was any displacement of his jawbone, but reported having difficulty chewing food.  (Id. at 5).  The Veteran also stated that he had no jaw pain.  (Id. at 16).

The Veteran underwent another VA examination in December 2010 and reported having intermittent discomfort of lower denture on the crest of the left posterior ridge.  

On examination, the VA examiner noted that the mandibular ridge was not atrophic and was within normal limits.  There were visible residuals of the cyst removal.  A 3 mm reduction of bone height at the level of teeth 24 and 25 was noted on X-ray study.  The VA examiner opined the reported problem of wearing lower dentures was unrelated to the removal of the cyst during military service.

In a March 2011 Written Brief Presentation, the representative asserted that the Veteran had 3 mm of bone loss under service-connected teeth 24 and 25 that caused him difficulty with wearing dentures, along with bone spurs.

The Veteran underwent another VA examination in April 2011.  The examiner noted that the Veteran had no loss of ramus, coronoyid process or hard palate.  

The bone loss involving the service-connected teeth and cyst was similar to the loss involving the teeth removed later.  The bone loss was slight as the ridges were well formed.  

The examiner found that a loss of 3 mm of the bone height in the anterior mandible was related to the extraction of the service-connected teeth, but was not the cause of the loss of the nonservice-connected teeth.  It was noted that the dentures had limited retention and stability with anterior crossbite due to some bone loss after their fabrication.  

There was no limitation in the range of motion (maximum opening of 50 mm, left lateral 15 mm, right lateral 13 mm).  There was no change after repeated movements, fatigue or lack of coordination.  

The examiner concluded that the Veteran's dental difficulty was more likely due to the loss of the nonservice- connected teeth, wearing lower dentures and the age of the dentures.

The service-connected disability has been evaluated under 38 C.F.R. § 4.150, Diagnostic Codes 9999-9904.  Diagnostic Code 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Diagnostic Code 9904 provides for rating any malunion of the mandible.  Under Diagnostic Code 9904, a 10 percent disability rating is warranted for moderate displacement of the mandible.  A 20 percent evaluation is assigned for severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904.  

A note following Diagnostic Code 9904 indicates that ratings under that diagnostic code are dependent upon the degree of motion and relative loss of masticatory function.  Id.

The Veteran is not shown to warrant a compensable rating under Diagnostic Code 9904.  He does not have moderate or greater displacement of the mandible.  At the most recent VA dental and oral examination, the examiner found no functional impairment due to loss of motion or masticatory function loss.  

Specifically, there was no limitation of the range of motion (maximum opening of 50 mm, left lateral 15 mm, right lateral 13 mm).  There was no change after repeated movements or due to fatigue or a lack of coordination.  

Likewise the Veteran is not shown to warrant a compensable rating under Diagnostic Code 9905 as the inter-incisal range of motion is greater than 40 millimeters and range of lateral excursion is not from 0 to 4 millimeters.  

The Board also notes that certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (i.e., with a bridge or denture), are not considered disabling, and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) (2010).  In this regard, the Veteran is already service connected for teeth numbered 2, 18, 20, 24, 25, 28, and 31.  

Otherwise, under 38 C.F.R. § 4.150, missing teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis and where such loss, inter alia, is due to loss of substance of the body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  

The Board finds that the criteria of Diagnostic Code 9913 is specific in that a compensable evaluation is only warranted when there is a certain degree of tooth loss and where the loss cannot be replaced by a suitable prosthesis.  

Here, the Veteran is shown to have had teeth numbered 24 and 25 removed in connection with surgery to excise a cyst of the mandible, but these teeth are shown to been replaced by a suitable prosthesis.  As they are replaceable,  a compensable rating is not assignable based on malunion of the mandible.  

The Veteran had his bridge involving teeth numbered 24 and 25 since service prior to undergoing  a full mouth extraction (e.g., dentures) because he was tired of his "teeth breaking and getting loose."  

While there was some bone loss due to the excision of teeth numbered 24 and 25, this is not shown to have resulted in loss of masticatory surface that cannot be restored.  As noted by the recent VA examinations, any current difficulty in wearing full dentures was unrelated to the surgical residuals from the cyst and teeth removal in service.  

The Board has considered all other potentially applicable diagnostic codes.  In order to receive a compensable disability rating, the evidence would need to show complete loss of mandible between angles under Diagnostic Code 9901, loss of approximately one-half of mandible either with or without temporomandibular articulation under Diagnostic Code 9902, moderate nonunion of the mandible under Diagnostic Code 9903, unilateral or bilateral loss or whole or part of the ramus under Diagnostic Code 9906, or unilateral or bilateral loss of less than one half of the substance of the ramus, not involving loss of continuity under Diagnostic Code 9907.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9903, 9906, 9907 (2010). 

However, the evidence associated with the claims file does not show that any of these criteria are met or closely approximated even in light of Deluca factors.

Finally, the degree of disability due to the Veteran's service-connected dental disability has been shown to be noncompensable throughout the appeal period.  

Consequently, the Board finds that a staged rating for that service-connected dental disability is not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The record reflects that the Veteran's dental manifestations are addressed and reasonably rated as contemplated by the established criteria.  

In sum, there is no showing of an unusual or exceptional disability picture in this case to warrant referral for extraschedular consideration.

As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, as the Veteran's symptoms are addressed by the applicable rating criteria, the initial requirement of the Thun analysis is not met, ending the Board's inquiry.

After considering all the evidence of record, the Board finds that a compensable rating is not warranted.




ORDER

A compensable evaluation for the service-connected dental disability including the residuals of the removal of a cyst from the mandible and extraction of teeth numbered 24 and 25 is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


